Citation Nr: 1118494	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  10-04 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, mood disorder, depressive disorder NOS, and dysthymia, on a direct basis or as secondary to service-connected hepatitis C and liver cirrhosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1970 to October 1973 and from October 1974 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in October 2009; a transcript of that hearing is of record.

In February 2011, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is also of record.

As noted on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include depression, mood disorder, depressive disorder NOS, and dysthymia, on a direct basis or as secondary to service-connected hepatitis C and liver cirrhosis.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected hepatitis C and liver cirrhosis, is warranted.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

As an initial matter, a document indicating that the Veteran was awarded entitlement to Social Security Administration (SSA) disability benefits effective from October 30, 2009, was associated with the record in March 2011.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records may be relevant to the matter on appeal.

In written statements and hearing testimony of record, the Veteran has asserted that his claimed depression is secondary to his service-connected hepatitis C and liver cirrhosis, noting that he was diagnosed with depression in 1999 and that his depression increased since he started interferon treatment.  He has also indicated that he was treated for alcoholism in service and believed that his depression started while he was in service.    

While service treatment records do not show any findings of depression, the record did reveal treatment for alcoholism (November 1978), alcohol related problems (July 1977, April 1978), counseling for drug paraphernalia (May 1980), and hepatitis (July and August 1973, December 1979).   

VA treatment records dated in September and November 2000 noted that the Veteran was being treated for depression and substance abuse in long-term recovery.  A May 2003 VA treatment record listed as assessment of depressive disorder.  Treatment records dated in November 2003 first showed current evidence of a positive hepatitis C test with associated counseling. 

In an April 2004 VA mental health consult note, the Veteran reported that he first experienced depression in the 1970s and started feeling chronically depressed again in early 2000 and 2001, noting that he could not identify any stressors.  In a November 2004 VA treatment record, it was noted that the Veteran was referred to psychotherapy to deal with chronic depression, especially since he started interferon treatment.  The Veteran reported that he had an attitude problem since he started interferon treatment two months before.  The examiner, a VA clinical psychologist, listed a diagnosis of depressive disorder, NOS (not otherwise specified). 

Additional VA treatment records dated from 2004 to 2007 detailed treatment for depressive disorder NOS, substance abuse, polysubstance dependence in remission, chronic hepatitis C, dysthymia, rule out mood disorder, and major depressive disorder (MDD).  It was repeatedly indicated that the Veteran underwent Interferon therapy for 2 months starting in August 2004 until treatment was stopped for side effects, including significant anemia and thrombocytopenia.  In October 2006, he suffered from cavitatry pneumonia and significant lung abscess with methicillin-resistant staphylococcus aureus (MRSA) in sputum cultures.  His assertions of weight loss, generalized weakness, and loss of appetite for several months were noted in the record at that time.  Treatment notes dated in June and July 2007 detailed assessments of rule out mood disorder secondary to general medical condition (GMC) (interferon, weight loss) as well as dysthymia vs. depression due to medical condition/pain with suicidal ideation.  

In a March 2008 statement, the Veteran's employer, a licensed practical nurse (LPN) with a Bachelors of Social Work (BSW), indicated that she had observed the Veteran's physical decline due to hepatitis C and interferon treatment.  It was noted that after he received Interferon treatment the Veteran became weaker and continued to decline since that time.  She reported that he experiences major depression and suffers from active hepatitis C.  An additional April 2008 statement from a co-worker also noted there was a distinct difference in the Veteran after he underwent Interferon treatment, with changes in mood, fatigue, concentration, and weight. 

In a May 2008 statement, the Veteran's spouse indicated that he became very depressed and withdrawn after being treated with Interferon.

Additional VA treatment records dated in 2008 and 2009 showed a diagnosis of depression associated with general medical condition, including chronic pain and COPD, as well as findings of depressed mood associated with health problems.  In June 2009, the Veteran indicated that he was more depressed since his job loss.  In a September 2009 VA psychiatry attending treatment note, a VA staff psychiatrist listed an Axis I diagnosis of depression secondary to GMC and noted Axis III diagnoses of back pain, neuropathy, hypertension, esophageal stricture, cirrhosis secondary to hepatitis C, and weight loss.

In light of the cumulative record discussed above, the AMC should arrange for a VA medical opinion to clarify the etiology of the Veteran's claimed acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file reflects that the Veteran has received VA medical treatment from the VA Medical Center (VAMC) in Memphis, Tennessee; however, as the claims file only includes outpatient and inpatient treatment records from that provider dated up to November 2009, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed acquired psychiatric disorder from the Memphis VAMC for the period from November 2009 to the present.

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration disability determination with all associated medical records.
3.  Thereafter, the AMC should obtain a VA medical opinion from an appropriate physician in order to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should indicate in the report that the claims file was reviewed.

Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder had its onset during any period of active service or is otherwise etiologically related to the Veteran's periods of active service.  

The examiner should also provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder was caused or aggravated by his service-connected hepatitis C and liver cirrhosis or chronic symptoms related thereto including, but not limited to his, his Interferon therapy.  If the examiner determines that a there has been aggravation as a result of hepatitis C and liver cirrhosis, the examiner should report the baseline level of severity of the acquired psychiatric disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  In doing so, the examiner should acknowledge and discuss the findings contained in the VA psychiatry treatment notes of record as well as the Veteran's statements as to nexus and continuity of symptomatology.
The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the statement of the case in November 2009.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

